FILED
                           NOT FOR PUBLICATION                                JAN 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SONIA D. WOBBE,                                  No. 13-35908

              Plaintiff - Appellant,             D.C. No. 6:12-cv-00512-AC

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 3, 2014**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

       Sonia D. Wobbe appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. At step four of the sequential evaluation process, the

administrative law judge (ALJ) determined that despite Wobbe’s severe

impairments of cardiomyopathy (a disease of abnormal heart muscle), obesity, and

asthma, she could perform her past relevant work as a telephone solicitor. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue,

674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ did not err in giving little weight to the contradicted opinion of

treating cardiologist Jerold Hawn that Wobbe was unable to perform sedentary

work. See Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). The ALJ

provided a specific and legitimate reason, supported by substantial evidence, for

giving Dr. Hawn’s opinion little weight by stating that it could not be reconciled

with this doctor’s conclusion elsewhere that Wobbe fell within “Class II” of the

New York Heart Association functional classification system and thus was

comfortable at rest. See Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603

(9th Cir. 1999).

      The ALJ did not err in finding that Wobbe was not fully credible. See

Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014). The ALJ followed the

proper two-step analysis and provided clear and convincing reasons for rejecting

Wobbe’s statements regarding her symptoms by finding that these statements were


                                          2
inconsistent both with Dr. Hawn’s opinion that Wobbe was a “Class II” patient and

with her previous statements to Dr. Hawn and the agency. See Ghanim, 763 F.3d

at 1163.

      The ALJ did not err in finding that the third-party function report of lay

witness Leland Neal Vickers was not fully credible. See Molina, 674 F.3d at 1114.

The ALJ properly relied on the inconsistency between the witness’s statements and

Dr. Hawn’s opinion that Wobbe was a “Class II” patient. See Bayliss v. Barnhart,

427 F.3d 1211, 1218 (9th Cir. 2005).

      AFFIRMED.




                                          3